Mr. Justice Sheldon delivered the opinion of the Court: By the showing of the bill the property which was the subject of taxation in this case at the time it was assessed, or liable to assessment, was not the property of the complainants, but was the property of J. & B. Buckingham, the complainants having no interest whatever in the same, and it not being in their possession or under their control. There was, then, no authority of law, as appears by the bill, for assessing a tax upon this property against the complainants. They were liable to taxation only on their own property, and not for the property of another person. But although the tax be illegally assessed, it is insisted by appellees that there is no ground of equitable jurisdiction for enjoining the collection of the tax; that the remedy at law is adequate; that if payment should be made of the tax the amount might be recovered back; that if proceedings should be taken to enforce collection of the tax by distress and sale, it would be but the case of an ordinary trespass, to prevent the commission of which a court of equity will not interfere, and for which, if committed, there would be full redress at law. The general rule upon the subject is as insisted by appellees; but under the decisions of this court there are certain well recognized exceptions to that rule where a court of equity will take jurisdiction to afford relief against the collection of taxes, one of which is, when a tax has been imposed where the law has not authorized it to be levied. Chicago, Burlington and Quincy R. R. Co. v. Frary, 22 Ill. 36; Drake v. Phillips, 40 id. 388; Vieley v. Thompson, 44 id. 9; Kimball v. Merchants’ Savings, Loan and Trust Co. 89 id. 611; Lemont v. Singer & Talcott Stone Co. 98 id. 94. The tax in question is one levied against the complainants without warrant of law, and so comes within that class of cases in which we have admitted the jurisdiction of a court of equity to restrain the collection of a tax. Irvin v. New Orleans, St. Louis and Chicago R. R. Co. 94 Ill. 105. Being of opinion that the demurrer was improperly sustained to the bill, the decree will be reversed and the cause remanded. Decree reversed. Mr. Justice Walker : I am unable to hold that equity has power or jurisdiction to review the decision of the boards of review, which heard evidence, and held the property was properly assessed. ■ I hold that remedy having been given by statute, it is conclusive when employed.-